FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of March 2014 No.1 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x On March 3, 2014, the Registrant announced its financial results for the year ended December 31, 2013. Attached hereto is the following exhibit. Exhibit 99.1 Registrant’s consolidated financial statements as of December 31, 2013 and the report thereon dated February 27, 2014 of Brightman Almagor & Co. Exhibit 99.2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Exhibit 99.3 Consent of Independent Registered Accounting Firm This Form 6-K, including all exhibits hereto, is hereby incorporated by reference into all effective registration statements filed by us under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: March 3, 2014 By: /s/Nati Somekh Name: Nati Somekh Title: Corporate Secretary
